                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


IN RE: DANIEL ANTHONY PEACE                       Case No. 19-mc-9-pp


 ORDER DENYING REQUEST FOR EXTENSION OF TIME (DKT. NO. 1) AND
                      DISMISSING CASE


      On April 29, 2019, the court received a letter from Daniel Anthony Peace.

Dkt. No. 1. Because Mr. Peace did not have an open case before the court, the

clerk of court opened a miscellaneous case, docketed the motion and assigned

the miscellaneous case to this court. Id.

      In his motion, Mr. Peace explains that the Wisconsin Supreme Court

denied his petition for review on February 27, 2018. Id. at 1. He explains that

he needs an extension of 120 days to file a federal petition for habeas corpus

relief, because another inmate helped him prepare his petition and would not

give him access to the underlying documents. Id. at 1-2. He also says that he is

attempting to get court transcripts that he believes the federal habeas court

would need to review. Id. at 1.

      A person in state custody has one year to file a petition for habeas corpus

review in federal court, and that one year begins to “run from . . . the date on

which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review.” 28 U.S.C. §2244(d)(1)(A). A

federal court cannot “extend” that one-year time limit. The question is when

the one-year time starts to run, and that depends on what actions the person


                                        1
has taken in his state case. There are cases that discuss when a judgment

becomes “final,” and that issue can be complicated. It is true that the federal

habeas statute has “tolling” provisions that exempt certain periods of time from

counting toward the one-year limitations period. For example, 28 U.S.C.

§2244(d)(2) provides that “[t]he time during which a properly filed application

for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any period of

limitation.” Until Mr. Peace files a habeas petition, however, the court will not

be able to tell whether any time has been “tolled” or whether his petition would

be barred by the statute of limitations.

      The court does not have the authority to extend the deadline for Mr.

Peace to file his petition. It can advise him only to conduct research into the

question of whether his conviction has become “final” and, if so, when; and

then to make sure that he files his habeas petition within one year of the date

the conviction becomes, or became, final.

      The court ORDERS that Mr. Peace’s request is DENIED.

      The court ORDERS that the case is DISMISSED.

      Dated in Milwaukee, Wisconsin this 13th day of May, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                           2
